DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2	Claims 1-20 are pending.
	Claims 1, 8 and 15 have been amended.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. (US 2013/0217332 hereinafter referred to as Altman) in view of Scalisi et al. (US 8,774,827 hereafter referred to as Scalisi), in view of Ruutu et al. (US 2015/0036517 hereinafter referred to as Ruutu), further in view of Joshi et al. (US 2009/0270091 hereinafter referred to as Joshi).

Regarding claim 1, 
“Altman teaches:
“A method for reconfiguring a tracking device” (Altman [0102], modifying the configuration of a wireless identity transmitter). 
“comprising: receiving, by a mobile device communicatively coupled to the tracking device diagnostic information identifying a battery power capacity available to the tracking device the tracking device configured to broadcast advertising packets at a default frequency;”(Altman [0080] [0082][0439], The wireless identity transmitter transmitting a broadcast message that includes battery status information, and plurality identifying information. A smart phone configured to operates as proximity broadcast receiver and mobile proximity receiver to receive the broadcast message transmitted by the wireless identity transmitter. The wireless identity transmitter periodically transmitting the broadcast message, and the frequency of the transmission may vary based on settings, configuration, schedule and relevant timing).
“providing, by the mobile device to a tracking server, the received diagnostic information” (Altman [0084], the proximity broadcast receiver transmitting all or part of the broadcast message to a central server as sighting message).
“configuring, by the mobile device, the tracking device to transmit advertisement packets at the decreased broadcast frequency via fewer than all transmission channels available to the tracking device during the first time interval, at the increased broadcast frequency via all transmission channels available to the tracking device during the second time interval, and “(Altman [0157] [0158] [0159] [0163], the wireless identity transmitter receiving short-range communications. The short-range communications include configuration parameters. The configuration parameters may include various broadcast message transmission interval to be used by the wireless identity transmitter.  The longer transmission intervals (i.e., the claimed decreased broadcast frequency) reflect the sleep mode and decreased power consumption. Since Altman teaches various broadcast transmission intervals configurations, and the longer transmission intervals for the wireless identity transmitter disclosed, these features inherently teaches that the shorter transmission interval increase the broadcast frequency. The wireless identity transmitter set the configuration setting parameters as transmitted by the proximity broadcast receiver). 
Examiner note: Altman teaches various configuration parameters for modifying transmission intervals. However, Altman is silent about historical movements corresponding with the configuration parameters. In addition, Altman is silent for selecting transmission channels associated with various broadcasting frequencies. 
 Altman does not teach:
“the tracking server configured to estimate an amount of operation time remaining for the tracking device based on the battery power capacity available to the tracking device;”
“receiving, by the mobile device from the tracking server, first reconfiguration instructions identifying a first time interval corresponding to a historic period of low tracking device movement and a decreased broadcast frequency; receiving, by the mobile device from the tracking server, second reconfiguration instructions identifying a second time interval corresponding to a historic period of high tracking device movement and an increased broadcast frequency; and”
“…at the default broadcast frequency outside of the first time interval and second time interval”
Scalisi teaches:
“the tracking server configured to estimate an amount of operation time remaining for the tracking device based on the battery power capacity available to the tracking device” (Scalisi col. 16 lines 30-55, col. 12 lines 55-64, and Fig. 4, estimating the real life power level of  a tracking device based on received measured power level. Scalisi further teaches predicting estimated remaining battery charge life based on measured real time battery charge level).
Both Altman and Scalisi teach tracking device management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed 
Altman and Scalisi do not teach:
“receiving, by the mobile device from the tracking server, first reconfiguration instructions identifying a first time interval corresponding to a historic period of low tracking device movement and a decreased broadcast frequency”
“ receiving, by the mobile device from the tracking server, second reconfiguration instructions identifying a second time interval corresponding to a historic period of high tracking device movement and an increased broadcast frequency; and”
“…at the default broadcast frequency outside of the first time interval and second time interval”
Ruutu teaches:
“receiving, by the mobile device from the tracking server, first reconfiguration instructions identifying a first time interval corresponding to a historic period of low tracking device movement and a decreased broadcast frequency” (Ruutu [0089][0083][0074][0073],  a re-configuration message of frequency adjustment for reducing the frequency. The frequency adjustment represents periodic transmissions by a tracking tag. Inherently, there is time interval between the periodic transmissions. The frequency can be adjusted based on time and date associated with the tag’s intended operation. For example, reducing the frequency of the tag belongs to a shop when the shop is closed.
“ receiving, by the mobile device from the tracking server, second reconfiguration instructions identifying a second time interval corresponding to a historic period of high tracking (Ruutu [0089][0083][0074][0073],  a re-configuration message of frequency adjustment for reducing the frequency. The frequency adjustment causes periodic transmissions by a tracking tag. Inherently, there is time interval between the periodic transmissions. The frequency can be adjusted based on time and date associated with the tag’s intended operation. Increasing to higher frequency when the tag’s movement is high during its intended operation).
“…at the default broadcast frequency outside of the first time interval and second time interval” (Ruutu [0091], the tag returns to normal frequency after operating under the re-configuration command. The re-configuration command can be high frequency or reduced frequency as discussed above).
Altman, Scalisi and Ruutu teach tracking device management, and it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Altman and Scalisi to include a feature that generates re-configuration command for adjusting frequency of periodic transmission of tracking device based on known time and movement associated with tracking device as disclosed by Ruutu, such feature needed to optimize the battery life of the tag (Ruutu [0028]).
Altman, Scalisi and Ruutu do not teach the claimed “via fewer than all transmission channels available to the tracking device” and “all transmission channels available to the tracking device”
Joshi paragraphs [0028] [0030] teaches a computing device scanning selected channels from available channels in order conserve battery power. Scanning all available when conserving battery power is not an issue. Scanning channels involve broadcast message exchange).


Regarding claim 8,
Altman teaches:
“A system for reconfiguring a tracking device, comprising: a hardware processor; and a non-transitory computer-readable storage medium storing executable instructions that, when executed by the hardware processor, cause the hardware processor to perform steps comprising” (Altman claim 173, a system comprising a processor, a memory and processor executable software instructions).
“receiving diagnostic information identifying a battery power capacity available to the tracking device the tracking device configured to broadcast advertising packets at a default frequency;”(Altman [0080] [0082][0439], The wireless identity transmitter transmitting broadcast message that includes battery status information, and plurality identifying information. A smart phone configured to operates as proximity broadcast receiver, and mobile proximity receiver to receive the broadcast message transmitted by the wireless identity transmitter. The wireless identity transmitter periodically transmitting the broadcast message, and the frequency of the transmission may vary based on settings, configuration, scheduling and relevant timing).
(Altman [0084], the proximity broadcast receiver transmitting all or part of the broadcast message to a central server as sighting message).
“configuring the tracking device to transmit advertisement packets at the decreased via fewer than all transmission channels available to the tracking device broadcast frequency during the first time interval, at the increased broadcast frequency via all transmission channels available to the tracking device during the second time interval, and “(Altman [0157] [0158] [0159] [0163], the wireless identity transmitter receiving short-range communications. The short-range communications include configuration parameters. The configuration parameters may include various broadcast message transmission interval to be used by the wireless identity transmitter.  The longer transmission intervals (i.e., the claimed decreased broadcast frequency) reflect the sleep mode and decreased power consumption. Since Altman teaches various broadcast transmission intervals configurations, and the longer transmission intervals for the wireless identity transmitter, these features inherently teaches that the shorter transmission interval increase the broadcast frequency. The wireless identity transmitter set the configuration setting parameters as transmitted by the proximity broadcast receiver). 
Examiner note: Altman teaches various configuration parameters for modifying transmission intervals. However, Altman is silent about historical movements corresponding with the configuration parameters. In addition, Altman is silent for selecting transmission channels associated with various broadcasting frequencies 
 Altman does not teach:

“receiving from the tracking server, first reconfiguration instructions identifying a first time interval corresponding to a historic period of low tracking device movement and a decreased broadcast frequency; receiving, from the tracking server, second reconfiguration instructions identifying a second time interval corresponding to a historic period of high tracking device movement and an increased broadcast frequency; and”
 “…at the default broadcast frequency outside of the first time interval and second time interval”
Scalisi teaches:
“the tracking server configured to estimate an amount of operation time remaining for the tracking device based on the battery power capacity available to the tracking device” (Scalisi col. 16 lines 30-55, col. 12 lines 55-64 and Fig. 4, estimating the real life power level of  a tracking device based on received measured power level. Scalisi further teaches predicting estimated remaining battery charge life based on measured real time battery charge level).
Both Altman and Scalisi teach tracking device management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Altman to include remaining battery life estimating feature as disclosed by Scalisi, such inclusion is useful to meet target battery life time for tracking device by adjusting the tracking device performance associated with the battery performance (Fig. 4)). 
Altman and Scalisi do not teach:

“ receiving, by the mobile device from the tracking server, second reconfiguration instructions identifying a second time interval corresponding to a historic period of high tracking device movement and an increased broadcast frequency; and”
“…at the default broadcast frequency outside of the first time interval and second time interval”
Ruutu teaches:
“receiving, by the mobile device from the tracking server, first reconfiguration instructions identifying a first time interval corresponding to a historic period of low tracking device movement and a decreased broadcast frequency” (Ruutu [0089][0083][0074][0073],  a re-configuration message of frequency adjustment for reducing the frequency. The frequency adjustment represents periodic transmissions by a tracking tag. Inherently, there is time interval between the periodic transmissions. The frequency can be adjusted based on time and date associated with the tag’s intended operation. For example, reducing the frequency of the tag belongs to a shop when the shop is closed).
“ receiving, by the mobile device from the tracking server, second reconfiguration instructions identifying a second time interval corresponding to a historic period of high tracking device movement and an increased broadcast frequency; and (Ruutu [0089][0083][0074][0073],  a re-configuration message of frequency adjustment for reducing the frequency. The frequency adjustment causes periodic transmissions by a tracking tag. Inherently, there is time interval between the periodic transmissions. The frequency can be adjusted based on time and date associated with the tag’s intended operation. Increasing to higher frequency when the tag’s movement is high during its intended operation).
“…at the default broadcast frequency outside of the first time interval and second time interval” (Ruutu [0091], the tag returns to normal frequency after operating under the re-configuration command. The re-configuration command can be high frequency or reduced frequency as discussed above).
Altman, Scalisi and Ruutu teach tracking device management, and it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Altman and Scalisi to include a feature that generates re-configuration command for adjusting frequency of periodic transmission of tracking device based on known time and movement associated with tracking device as disclosed by Ruutu, such feature needed to optimize the battery life of the tag (Ruutu [0028]). 
Altman, Scalisi and Ruutu do not teach the claimed “via fewer than all transmission channels available to the tracking device” and “all transmission channels available to the tracking device”
Joshi paragraphs [0028] [0030] teaches a computing device scanning selected channels from available channels in order conserve battery power. Scanning all available when conserving battery power is not an issue. Scanning channels involve broadcast message exchange).
Altman, Scalisi, Ruutu and Joshi teach tracking device management, and it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Altman, Scalisi and Ruutu to include modifying number of channels 

Regarding claim 15,
Altman teaches:
“A non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor, cause the processor to perform steps comprising” (Altman claim 154, a non-transitory processor-readable storage medium having processor executable software instructions).
“receiving diagnostic information identifying a battery power capacity available to the tracking device the tracking device configured to broadcast advertising packets at a default frequency;”(Altman [0080] [0082][0439], The wireless identity transmitter transmitting broadcast message that includes battery status information, and plurality identifying information. A smart phone configured to operates as Proximity broadcast receiver and mobile proximity receiver to receive the broadcast message transmitted by the wireless identity transmitter. The wireless identity transmitter periodically transmitting the broadcast message, and the frequency of the transmission may vary based on settings, configuration, scheduling and relevant timing).
“providing to a tracking server, the received diagnostic information” (Altman [0084], the proximity broadcast receiver transmitting all or part of the broadcast message to a central server as sighting message).
“configuring the tracking device to transmit advertisement packets at the decreased broadcast frequency via fewer than all transmission channels available to the tracking device via all transmission channels available to the tracking device during the second time interval, and “(Altman [0157] [0158] [0159] [0163], the wireless identity transmitter receiving short-range communications. The short-range communications include configuration parameters. The configuration parameters may include various broadcast message transmission interval to be used by the wireless identity transmitter.  The longer transmission intervals (i.e., the claimed decreased broadcast frequency) reflect the sleep mode and decreased power consumption. Since Altman teaches various broadcast transmission intervals configurations, and the longer transmission intervals for the wireless identity transmitter, these features inherently teaches that the shorter transmission interval increase the broadcast frequency. The wireless identity transmitter set the configuration setting parameters as transmitted by the proximity broadcast receiver). 
Examiner note: Altman teaches various configuration parameters for modifying transmission intervals. However, Altman is silent about historical movements corresponding with the configuration parameters. In addition, Altman is silent for selecting transmission channels associated with various broadcasting frequencies 
Altman does not teach:
“the tracking server configured to estimate an amount of operation time remaining for the tracking device based on the battery power capacity available to the tracking device;”
“receiving from the tracking server, first reconfiguration instructions identifying a first time interval corresponding to a historic period of low tracking device movement and a decreased broadcast frequency; receiving, from the tracking server, second reconfiguration 
 “…at the default broadcast frequency outside of the first time interval and second time interval.”
Scalisi teaches:
“the tracking server configured to estimate an amount of operation time remaining for the tracking device based on the battery power capacity available to the tracking device” (Scalisi col. 16 lines 30-55, col. 12 lines 55-64 and Fig. 4, estimating the real life power level of  a tracking device based on received measured power level. Scalisi further teaches predicting estimated remaining battery charge life based on measured real time battery charge level).
Both Altman and Scalisi teach tracking device management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Altman to include remaining battery life estimating feature as disclosed by Scalisi, such inclusion is useful to meet target battery life time for tracking device by adjusting the tracking device performance associated with the battery performance (Fig. 4)). 
Altman and Scalisi do not teach:
“receiving, by the mobile device from the tracking server, first reconfiguration instructions identifying a first time interval corresponding to a historic period of low tracking device movement and a decreased broadcast frequency”
“ receiving, by the mobile device from the tracking server, second reconfiguration instructions identifying a second time interval corresponding to a historic period of high tracking device movement and an increased broadcast frequency; and”

Ruutu teaches:
“receiving, by the mobile device from the tracking server, first reconfiguration instructions identifying a first time interval corresponding to a historic period of low tracking device movement and a decreased broadcast frequency” (Ruutu [0089][0083][0074][0073],  a re-configuration message of frequency adjustment  for reducing the frequency. The frequency adjustment represents periodic transmissions by a tracking tag. Inherently, there is time interval between the periodic transmissions. The frequency can be adjusted based on time and date associated with the tag’s intended operation. For example, reducing the frequency of the tag belongs to a shop when the shop is closed).
“ receiving, by the mobile device from the tracking server, second reconfiguration instructions identifying a second time interval corresponding to a historic period of high tracking device movement and an increased broadcast frequency; and (Ruutu [0089][0083][0074][0073],  a re-configuration message of frequency adjustment in order  for reducing the frequency. The frequency adjustment causes periodic transmissions by a tracking tag. Inherently, there is time interval between the periodic transmissions. The frequency can be adjusted based on time and date associated with the tag’s intended operation. Increasing to higher frequency when the tag’s movement is high during its intended operation).
“…at the default broadcast frequency outside of the first time interval and second time interval” (Ruutu [0091], the tag returns to normal frequency after operating under the re-configuration command. The re-configuration command can be a high frequency or reduced frequency as discussed above).

Altman, Scalisi and Ruutu do not teach the claimed “via fewer than all transmission channels available to the tracking device” and “all transmission channels available to the tracking device”
Joshi paragraphs [0028] [0030] teaches a computing device scanning selected channels from available channels in order conserve battery power. Scanning all available when conserving battery power is not an issue. Scanning channels involve broadcast message exchange).
Altman, Scalisi, Ruutu and Joshi teach tracking device management, and it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Altman, Scalisi and Ruutu to include modifying number of channels available for communication as disclosed by Joshi, such inclusion maximize the power consumption of the device by modifying the number of communication channels (Joshi [0030]). 

Regarding claims 2, 9 and 16, the combination of Altman, Scalisi, Joshi and Ruutu teaches all the limitations of claims 1, 8 and 15.
Scalisi teaches:
(Scalisi col. 16 lines 7-10, a user requesting tracking information  from tracking device using a computing device).
Altman, Scalisi, Joshi and Ruutu teach tracking device management, and it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Altman, Joshi and Ruutu to include configuring a tracking device to provide tacking information based on a user request, such inclusion is useful to implement various configurations based on the user’s desire (col. 16 lines 7-10).  

Regarding claims 3, 10, and 17, the combination of Altman, Scalisi, Joshi and Ruutu teaches all the limitations of claims 1, 8 and 15.
Altman teaches:
“wherein the tracking device is configured to provide diagnostic information to the mobile device periodically” (Altman [0351], the wireless identity transmitter periodically transmit the broadcast message to the proximity broadcast receiver).

Regarding claims 4, 11, and 18, the combination of Altman, Scalisi, Joshi and Ruutu teaches all the limitations of claims 1, 8 and 15.
Scalisi teaches:
“wherein the diagnostic information further includes information describing a historical behavior of the tracking device” (Scalisi Fig. 10, providing a tracking device’s usage profile that reflects the tracking device’s historical activity as reported).


Regarding claims 5, 12 and 19, the combination of Altman, Scalisi, Joshi and Ruutu teaches all the limitations of claims 4, 11 and 18.
Scalisi teaches:
“wherein the historical behavior of the tracking device comprises tracking device movement information” (Scalisi col. 24 lines 14-18, col. 16 lines 1-5, the usage profile comprises location coordinates and updates of the tracking device. Furthermore, the tracking device transmits its location history).
Altman, Scalisi Joshi and Ruutu teach tracking device management, and it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Altman Joshi and Ruutu to include a feature to collect location history information as disclosed by Scalisi, such location coordinate information is useful to verify the intended location designated for the tracking device (Scalisi col.16 lines 1-5). 

Regarding claims 6, 13, and 20, the combination of Altman, Scalisi, Joshi and Ruutu teaches all the limitations of claims 4, 11 and 18.
Scalisi teaches:
(Scalisi col. 18 lines 22-37, col. 19 lines 5-10, usage profile of the tracking device is associated with a plan  level selected for the tracking device. The selected plan level is based on the tracking device’s activity during certain time of the day. The plan has corresponding time interval to transmit location coordinate information). 
Altman, Scalisi Joshi and Ruutu teach tracking device management, and it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Altman and Ruutu to include a transmit interval determined based on the tracking device’s previous activity, such inclusion conserve the power of the battery by scheduling the tracking device’s activity based on time and date corresponding with the activity (Scalisi col. 18 lines 22-37).  

Regarding claims 7 and 14, the combination of Altman, Scalisi, Joshi and Ruutu teaches all the limitations of claims 1, and 8.
Scalisi teaches:
“wherein the first reconfiguration instructions comprise instructions for deactivating one or more sensors of the tracking device” (Scalisi col. 13 lines 14-20, a communication message to deactivate one or more components of the tracking device). 
Altman, Scalisi Joshi and Ruutu teach tracking device management, and it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Altman and Ruutu to include component deactivation feature for a tracking .

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454